PoeeeNBARGER, Judge,
(concurring):
I concur in the decision, but not upon the grounds stated in the opinion of the majority. Cowan granted coal under the land and “the right to enter upon and occupy such parts and parcels” of the land as should become “necessary from time to time for road and buildings in the mining and transferring the coal to the railroad and for the use of the lands so required;” Camden was to pay fire hundred dollars, when he should proceed “to remove the coal as aforesaid but not before,” and, for that sum, a vendor’s lien was retained upon the property granted. Afterwards, Cowan conveyed the land in trust to secure the payment of a debt, without excepting or reserving what had been conveyed to Camden. Still later he devised the land, without exception or reservation.
The theory of the opinion is that said sum of five hundred dollars so secured, was an estate or interest in the' coal, and that as the coal was included in the deed of trust and will, iti passed from Cowen, although the coal itself did not pass by these two instruments. It treats the five hundred dollars as a debt created at the time of the execution of the deed executed to Camden, but, nevertheless, as a.part of, or interest in, the coal, because secured upon it by a vendor’s lien, so that it passed by the subsequent deed of trust and will, although not mentioned nor expressly granted or assigned by those instruments. That a chose in action or claim of any kind capable of assignment may be transferred by deed, as well as by any other writing is beyond question, but, to pass, it must be, in some way, included in, or covered by, the deed. No mention of it appearing in the deed or will, this supposed five hundred dollar debt did not pass unless it was a part of the coal. It may have so passed, but it is by no means clear to me, nor do I regard Turk v. Skiles, 45 W. Va. 82, and Building Association v. Page, 46 W. Va. 302, as having established this proposition. So far as the lien reserved as security for the debt, conflicts with the subsequent deed made by the lien creditor, conveying away the lien-subject, it must yield, on the principle of estop-pel or release by implication, as between the parties. That suffices to work out the equities of the parties in Turlc v. Skiles. In the similar case of Bank v. Harman, 75 Va. 604, it was done by' treating the second grantee as a purchaser for value *341without notice. The lien here was a mere security for the debt. Its release or postponement by express agreement or impliea7 tion does not destroy the deed. If the deed created a present debt, it was a thing of itself, separate, apart and distinct from the land. It was personal property, a claim secured by lien, and in no sense an estate or interest in the land. Though an assignment or transfer of it would carry the lien it does not follow that an assignment of the lien would carry the debt with it. Destruction of the debt extinguishes the lien, but the annihilation of the lien does not extinguish the debt.
All the authorities hold that a lien upon land is not an estate or interest in the land. “A lien is not, strictly speaking, either a jus in re or jus ad rem; that is, it is not a property in the thing itself, nor does it constitute a right of action for the thing. It more properly constitutes a charge upon the thing.” Story’s Eq. Jur. ss. 506, 1215; Brace v. Duchess of Marlborough, 2 P. Wms. 491; Ex Parte Knott, 11 Vesey 617. “ ‘Lien’ is a term of very large and comprehensive signification. In its widest sense it may be defined to be a hold or claim which one person has upon the property of another as a security for some debt or charge. But it never imports more than security; it confers no right of property.” 19 Am. & Eng. Ehcy. Law (2d Ed.) 6. Even a mortgagee, holding the legal title, is said to have in equity, only a chattel interest. 4 Kent’s Com. 160; Clark v. Beach, 6 Com. 142; Wilkins v. French, 20 Me. 111; Kinna v. Smith, 2 Green (N. J.) 14; Clift v. White, 12 N. Y. 519. “A lien upon land is not ah estate or interest in it.” Brackett v. Gilmore, 15 Minn. 251; Bidwell v. Webb, 10 Minn. 62; Donohue v. Ladd, 31 Minn. 244; Power v. Bowdle, 3 N. Dak. 107; Bouvier’s Law Diet. Title, “Lien.” “An equitable liefi is not an estate or property in the thing itself, nor a right to recover the thing, — that is, a right which may become the basis of a possessary action; it is neither a jus ad rem nor a jus in re. It is simply a right of a special nature over the thing, which constitutes a charge or encumbrance upon the thing so that the very thing itself may be proceeded against in an equitable action, and either sold, or sequestered under a judicial decree, and its proceeds in the one case, or its rents and profits in the other, applied upon the demand of the party in whose favor the lien exists. • It is *342of the very essense of this conception, that while the lien continues,, the possession of the thing remains with the debtor who holds the proprietary interest subject to the encumbrance. Pom. Eq. Jur. ss. 165, 1233. See Camden v. Alkire, 24 W. Va. 674; Criss v. Criss, 28 W. Va. 388.
Though the appellant can have no right to said sum on the theory that it came to him as a fund or claim by virtue of the conveyances, he is entitled to it, because, as a fund, it was nonexistent at the time said subsequent conveyances under which he claims were made, but has since sprung up out of the land, while owned by Mm, by virtue of the provisions of the deed from Cowen to Camden. It is compensation for the use of Morrison’s land, and, in substance and nature, a rent, though not payable' periodically,- and, in that respect, not' strictly within the definition of rent. It is a gross sum stipulated for such use as might be made of the land in the future under the terms of the deed, and never to become due and payable until the land should be so used, and, in fact, did not become due, or, in any sense, a liability until about forty years after the date, of the deed. It plainly appears from the language of the grant of the easement that 'it was intended to take effect in futuro and not in presenli, and that the springing up of the liability to pay the five hundred dollars and the taking effect of the grant in possession should be simultaneous, and that the vendor’s lien was reserved to secure the payment of a debt designed to arise in the future. At common law, a freehold estate in corporeal property could not be made to commence in futurobut commons, rents, ways, franchises, remainders, reversions, etc., being incorporeal and neither requiring nor being susceptible of livery of seizin, were said to lie in grant, and estates in them could be made to commence in futuro'. Such grants are known as executory limitations. “The freehold remains- in the grantor, or in the devisor’s heirs, until the time appointed for it to take effect, and then passes to the grantee or devisee, by the force and effect of the several statutes. The future limitation may be either appointed to arise upon a contingency (e. g. a devise to the heirs of A. who is yet living, or to the unborn son of A.), or at a period certain (e. g. a grant to A. for life, or in fee, to commence five years from the date).” 2 Min. Inst. 431. The statutes referred to are those of uses, wills and *343grants, making possible that which, could not be done at common law in the case of a freehold in corporeal property. See Code, chapter 17, section 5. Inspection of the clause creating this easement discloses that in operation and effect it, as well as the liability to pay the money, was exectuory and contingent. As the burden of the easement, analogous to that of a tenancy, fell upon the land forty years after the date of the deed, while owned by Morrison, he is both legally and equitably entitled to the stipulated compensation for that burden, analogous to' the rent reserved upon a lease to a tenant, which always goes, to the owner of the land, the right to it passing successively out of the grantors and into the grantees, as often as conveyances are made during the existence of the tenancy, each owner taking the rent that accrues while he owns the land. 2 Min. Inst. 75G, 757. Code, chapter 93, sections 1-4.